Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
	Claim 1 is objected to for the notation “v/w”. The composition is a liquid, therefore, the notation is expected to be ‘w/v’. Correction is required. 
	Claim 7 is objected to for “gender”. It is suggested to amend this word to ‘genus’. 
	Claims 12, 13, 14, 15, 16 are objected to for the Markush claim language. A proper Markush claim language is ‘selected from the group consisting of X, Y, Z and combinations thereof’. Correction is required. 
	Claim 17 is objected to for claim language. It is suggested to amend stages i-iii to read: providing, adding, reducing; etc. Correction is reqired.
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 10, 14, 15, 16, 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 10 recites “one native/recombinant enzyme”. It is not clear what is meant by this phrase. 
Claim 17 is indefinite for “a process aimed to avoid increase of nitrogen volatile”. It is not clear whether the process does what it is supposed to do, or just assumed to do what it is supposed to do, that is avoiding an increase in volatile nitrogen compounds. 
Use Claims
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 18 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 18 recites “use of the composition according to claim 1” without reciting the steps as encountered in process steps. It is not clear what steps may be involved. 

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	US 4,532, 144 discloses prevention of volatile nitrogen compounds formation, due to bacterial growth, by keeping process temperature at 95C at all stages. 
	US 2009/0061067 discloses a process for making krill meal having low total volatile nitrogen; e.g. trimethylamine. 
	Grzonka, Z. et al. J. Polaina and A. P. MacCabe (eds.), Industrial Enzymes, pp 181-195 (2007), Chapter 11, Cysteine Proteases; discloses the use of papain and alkaline bacterial proteases are employed for solubilizing fish wastes and to 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMID R BADR whose telephone number is (571)270-3455. The examiner can normally be reached Monday-Friday 9:00-5:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 5712703149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAMID R BADR/Primary Examiner, Art Unit 1791